SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1)* Seneca Foods Corporation (Name of Issuer) Class A Common Stock (Title of Class of Securities) (CUSIP Number) June 30, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: X Rule 13d-1(b) Rule 13d-1(c) Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). PAGE 1 OF 7 PAGES CUSIP No. 817070501 1 NAME OF REPORTING PERSON Manulife Financial Corporation 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)¨ (b)¨ N/A 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Canada Number of Shares Beneficially Owned by Each Reporting Person With 5 SOLE VOTING POWER -0- 6 SHARED VOTING POWER -0- 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER -0- 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON None, except through its indirect, wholly-owned subsidiary, John Hancock Life Insurance Company (U.S.A.) 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES * N/A 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 See line 9 above. 12 TYPE OF REPORTING PERSON * HC *SEE INSTRUCTIONS PAGE 2 OF 7 PAGES CUSIP No. 817070501 1 NAME OF REPORTING PERSON John Hancock Life Insurance Company (U.S.A.) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)¨ (b)¨ N/A 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Michigan Number of Shares Beneficially Owned by Each Reporting Person With 5 SOLE VOTING POWER 6 SHARED VOTING POWER -0- 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER -0- 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES * N/A 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 10.14% 12 TYPE OF REPORTING PERSON * IC *SEE INSTRUCTIONS PAGE 3 OF 7 PAGES Item 1(a) Name of Issuer : Seneca Foods Corporation Item 1(b) Address of Issuer's Principal Executive Offices : 3736 South Main Street Marion, New York 14505 Item 2(a) Name of Person Filing : This filing is made on behalf of Manulife Financial Corporation (MFC) and MFCs indirect, wholly-owned subsidiary, John Hancock Life Insurance Company (U.S.A.) (JHUSA). Item 2(b) Address of Principal Business Office : The principal business office of MFC is located at 200 Bloor Street East, Toronto, Ontario, Canada, M4W 1E5. The principal business office of JHUSA is located at 601 Congress Street, Boston, Massachusetts 02110-2805. Item 2(c) Citizenship : MFC is organized and exists under the laws of Canada. JHUSA is organized and exists under the laws of the State of Michigan. Item 2(d) Title of Class of Securities : Class A Common Stock Item 2(e) CUSIP Number : Item 3 If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a : MFC: (g) (X) a parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G). JHUSA: (c) (X) an insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). Item 4 Ownership : (a) Amount Beneficially Owned : As of June 30, 2010, JHUSA had beneficial ownership of 968,364 shares of Class A Common Stock. Through its parent-subsidiary relationship to JHUSA, MFC may be deemed to have beneficial ownership of these same shares. PAGE 4 OF 7 PAGES (b) Percent of Class : Of the 9,553,965 shares of Class A Common Stock outstanding as of June 25, 2010, according to the issuer's proxy statement filed June 24, 2010, JHUSA held 10.14% as of June 30, 2010. (c) Number of shares as to which the person has : (i) sole power to vote or to direct the vote: JHUSA has sole power to vote or to direct the voting of the shares of Class A Common Stock it beneficially owns. (ii) shared power to vote or to direct the vote: -0- (iii) sole power to dispose or to direct the disposition of: JHUSA has sole power to dispose or to direct the disposition of the shares of Class A Common Stock it beneficially owns. (iv) shared power to dispose or to direct the disposition of: -0- Item 5 Ownership of Five Percent or Less of a Class : Not applicable. Item 6 Ownership of More than Five Percent on Behalf of Another Person : Not applicable. Item 7 Identification and Classification of the Subsidiary which Acquired the Security Being Reported on by the Parent Holding Company or Control Person : See Items 3 and 4 above. Item 8 Identification and Classification of Members of the Group : Not applicable. Item 9 Notice of Dissolution of Group : Not applicable. Item 10 Certification : By signing below the undersigned certifies that, to the best of its knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. PAGE 5 OF 7 PAGES SIGNATURE After reasonable inquiry and to the best of its knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Manulife Financial Corporation By: /s/ Kenneth G. Pogrin Name: Kenneth G. Pogrin Dated: July 12, 2010 Title: Attorney in Fact* John Hancock Life Insurance Company (U.S.A.) By: /s/ Ken Hines, Jr. Name: Ken Hines, Jr. Dated: July 12, 2010 Title: Senior Managing Director * Signed pursuant to a Power of Attorney dated January 17, 2008 included as an Exhibit to Schedule 13G filed with the Securities and Exchange Commission by Manulife Financial Corporation on January 24, 2008. PAGE 6 OF 7 PAGES EXHIBIT A JOINT FILING AGREEMENT Manulife Financial Corporation and John Hancock Life Insurance Company (U.S.A.) agree that the Schedule 13G (Amendment No. 1) to which this Agreement is attached, relating to the Class A Common Stock of Seneca Foods Corporation, is filed on behalf of each of them. Manulife Financial Corporation By: /s/ Kenneth G. Pogrin Name: Kenneth G. Pogrin Dated: July 12, 2010 Title: Attorney in Fact* John Hancock Life Insurance Company (U.S.A.) By: /s/ Ken Hines, Jr. Name: Ken Hines, Jr. Dated: July 12, 2010 Title: Senior Managing Director * Signed pursuant to a Power of Attorney dated January 17, 2008 included as an Exhibit to Schedule 13G filed with the Securities and Exchange Commission by Manulife Financial Corporation on January 24, 2008. PAGE 7 OF 7 PAGES
